Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 25 February 2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Claims 1, 6-8, 13-15, and 20 have been amended.
Claims 1-20 are presently pending. 

Applicant’s arguments, see Remarks, filed 18 April 2022, with respect to the rejection(s) of claim(s) 1, 8, and 15 under 35 USC 103 as being unpatentable over Brondijk and Verbist have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Beadle et al. (US 2008/0316358 A1).

Regarding Applicant’s arguments with respect to the Double-Patenting Rejections (see Remarks, pg. 8) Applicant has failed to file a Terminal Disclaimer, failed to make any amendments that appreciably alter the scope of the claims such that they are non-obvious over the claims of the parent Patent, and has failed to put forth any traversing arguments. As set forth in MPEP 804(I)(B)(1) the complete response to a non-statutory double patenting rejection is either submitting arguments indicating why the claims are patentably distinct or filing of a terminal disclaimer. “As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.” As no terminal disclaimer or traversing argument has been submitted, the Double Patenting Rejections are maintained.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,012,737 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because:

Instant Application 17/229650
U.S. Patent No. 11,012,737 B1
1. A system comprising:


one or more processing devices; and 

memory communicatively coupled with and readable by the one or more processing devices and having stored therein processor-readable instructions which, when executed by the one or more processing devices, cause the one or more processing devices to perform operations comprising: 
8. A system to audio adapt content items to device operations of an endpoint media device, the system comprising:
one or more processing devices; and

memory communicatively coupled with and readable by the one or more processing devices and having stored therein processor-readable instructions which, when executed by the one or more processing devices, cause the one or more processing devices to perform operations comprising:
processing a first set of observation data corresponding to indications of detected media device operations associated with a first media device, where the observation data comprises a viewer metric as a function of time;
(2. The system as recited in claim 1, where the detected media device operations associated with the first media device are mapped to a first set of one or more content items.)
processing a first set of observation data corresponding to indications of detected media device operations associated with a first media device and mapped to a first set of content items;
(5. The method for audio adaption of content items to device operations of an endpoint media device as recited in claim 4, where the first set of observation data comprises a viewer metric as a function of time, and the first content composite is adapted with the first audio segment as a function of the viewer metric.)
receiving a first content composite comprising an adaptable content item corresponding to a set of one or more audio and/or video packets corresponding to audio and/or video content; 
(3. The system as recited in claim 1, where the first content composite is received from a content provider system.)
processing a first content composite comprising an adaptable content item corresponding to a set of one or more audio and/or video packets corresponding to audio and/or video content, the first content composite from a content provider system;
adapting, by the one or more processing devices, the first content composite with a first audio segment based at least in part on the first set of observation data, where the first content composite is adapted as a function of the viewer metric and as a function of presentation time corresponding when the adapted first content composite is to be presented; and



(4. The system as recited in claim 1, where the adapting comprises selecting, based at least in part on the first set of observation data, the first audio segment from a plurality of audio segments.)

(5. The system as recited in claim 1, where the adapting comprises configuring the first content composite with the first audio segment so that the adapted first content composite plays the first audio segment for at least part of a first presentation time when the adapted first content composite is presented.)
adapting the first content composite with a first audio segment, the adapting comprising:
selecting, based at least in part on the first set of observation data, the first audio segment from a plurality of audio segments; and
(4. The method for audio adaption of content items to device operations of an endpoint media device as recited in claim 3, where the first content composite is adapted with the first audio segment as a function of time.)
configuring the first content composite with the first audio segment so that the adapted first content composite plays the first audio segment for at least part of a first presentation time when the adapted first content composite is presented:
outputting the adapted first content composite for presentation.
(6. The system as recited in claim 1, where the first endpoint media device or the second endpoint media device performs at least one operation relating to the adapted first content composite consequent to providing the adapted first content composite to the first endpoint media device or a second endpoint media device.)
outputting the adapted first content composite for presentation where, consequent to providing the adapted first content composite to a first endpoint media device or a second endpoint media device, the first endpoint media device or the second endpoint media device performs at least one operation relating to the adapted first content composite;
(7. The system as recited in claim 1, the operations further comprising: processing at least one communication received from the first endpoint media device, the second endpoint media device, or a remote system that is remote from the one or more processing devices, the first endpoint media device, and the second endpoint media device, the at least one communication indicative of the at least one operation relating to the adapted first content composite; 

adapting a second content composite with a second audio segment based at least in part on the at least one communication indicative of the at least one operation relating to the adapted first content composite; and 










outputting the adapted second content composite for presentation.)
processing at least one communication received from the first endpoint media device, the second endpoint media device, or a remote system that is remote from the one or more processing devices, the first endpoint media device, and the second endpoint media device, the at least one communication indicative of the at least one operation relating to the adapted first content composite;



adapting a second content composite with a second audio segment, the adapting comprising:
selecting, based at least in part on the at least one communication indicative of the at least one operation relating to the adapted first content composite, the second audio segment; and
configuring the second content composite with the second audio segment so that the adapted second content composite plays the second audio segment for at least part of a second presentation time when the adapted second content composite is presented; and

outputting the adapted second content composite for presentation where, consequent to providing the adapted second content composite to the first endpoint media device or the second endpoint media device, the first endpoint media device or the second endpoint media device performs at least one operation relating to the adapted second content composite.


Claims 8-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 11,012,737 B2, similarly with respect to the Method and CRM claims of the ‘737 patent.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 8, 10-12, 15, and 17-19 rejected under 35 U.S.C. 103 as being unpatentable over Brondijk et al (US 2016/0381399 A1) (of record, hereinafter Brondijk), in view of Verbist et al. (US 10,368,110 A1) (of record, hereinafter Verbist), and further in view of Beadle et al. (US 2008/0316358 A1) (hereinafter Beadle).

Regarding Claim 1, Brondijk discloses system [Figs. 3-4, 14] comprising:
one or more processing devices; [Fig. 14; 0363-366: system may be implemented as any suitable combination hardware and software including processors to execute the software] and 
memory communicatively coupled with and readable by the one or more processing devices and having stored therein processor-readable instructions which, when executed by the one or more processing devices, [0363-366: system may be implemented as any suitable hardware and software including processors to execute the software – where it would be inherent that such software would be stored on some sort of memory device] cause the one or more processing devices to perform operations comprising: 
processing detected media device operations associated with a first media device; [Figs. 3-4; 0101, 0131: system may monitor user selections/preferences for particular audio presentations to output by the user’s presentation device]
receiving a first content composite comprising an adaptable content item corresponding to a set of one or more audio and/or video packets corresponding to audio and/or video content; [Figs. 3-4; 0101, 0131: system may monitor user selections/preferences for particular audio presentations to output by the user’s presentation device; 0025-26, 0065-69, 0082, 0132, 0140-143, 0158, 0194-196: where system may receive a transport stream comprising elementary streams of video and mandatory/replaceable/alternative audio streams, and render the received AV content by selecting either a default replaceable audio data or alternative audio, for example, as a result of user input]
adapting, by the one or more processing devices, the first content composite with a first audio segment based at least in part on detected media device operations; [Figs. 3-4; 0101, 0131: system may monitor user selections/preferences for particular audio presentations to output by the user’s presentation device; 0025-26, 0065-69, 0082, 0132, 0140-143, 0158, 0194-196: where system may receive a transport stream comprising elementary streams of video and mandatory/replaceable/alternative audio streams, and render the received AV content by selecting either a default replaceable audio data or alternative audio, for example, as a result of user input] and
outputting the adapted first content composite for presentation. [Fig. 4; 0025-26, 0065-69, 0082, 0132, 0140-143, 0158, 0194-197: where system may receive a transport stream comprising elementary streams of video and mandatory/replaceable/alternative audio streams, and render the received AV content by selecting either a default replaceable audio data or alternative audio, for example, as a result of user input; 0183-185, 0194: receiver apparatus may receive and process the various AV/streams and accordingly output the combined video and audio signals]
	Brondijk fails to explicitly disclose processing a first set of observation data corresponding to indications of detected media device operations associated with a first media device; adapting, by the one or more processing devices, the first content composite with a first audio segment based at least in part on the first set of observation data. (Emphasis on the particular elements of the limitations not explicitly disclosed by Brondijk, namely, where observation data is being interpreted to be non-explicit instructions for selection of particular audio segments, consistent with the instant Specification [0026-27])
	Verbist, in analogous art, teaches processing a first set of observation data corresponding to indications of detected media device operations associated with a first media device; adapting, by the one or more processing devices, the first content composite with a first audio segment based at least in part on the first set of observation data. [Fig. 6; col. 2, li. 56-58; col. 4, li. 12-25; col. 4, li. 43-57: where systems may predict particular audio/language tracks to provide to user based on stored historical selections by the user of the media player]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Brondijk with the teachings of Verbist to receive and process observation data to select audio segments for adapted content output in order to predictively select content that may be desired by a user to improve the viewer experience based on their past behavior. [Verbist – col. 1, li. 15-25; col. 4, li. 43-57]
	Brondijk and Verbist fail to explicitly disclose where the observation data comprises a viewer metric as a function of time; and where the first content composite is adapted as a function of the viewer metric and as a function of presentation time corresponding when the adapted first content composite is to be presented. 
	Beadle, in analogous art, teaches where the observation data comprises a viewer metric as a function of time; and where the first content composite is adapted as a function of the viewer metric and as a function of presentation time corresponding when the adapted first content composite is to be presented. [0095-98: adaptive learning systems may track/retain viewer history and track within windows of time of hours/days/weeks, and may adapt content tailored to the viewer’s viewing habits (such as the particular language tracks) that may be dependent on user’s history with respect to a time of day or day of week]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Brondijk and Verbist with the teachings of Beadle to track viewer data as a function of time, and to adapt content as a function of time as it is understood that viewers may exhibit behaviors/preferences that may change depending on the time of day/day of week/month and it would be beneficial to utilize such tracked behavior to provide time-adaptive contents and enhancements tailored to a given user’s viewing habits at a particular time the viewer wishes to view content. [Beadle – 0098]
Regarding Claim 3, Brondijk, Verbist, and Beadle disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Brondijk and Verbist disclose where the first content composite is received from a content provider system. [Brondijk– Figs. 3-4; 0094, 0101: audiovisual content provided by some provider; 0182: where a receiver receives the AV transport stream from a corresponding transport stream generator of Fig. 3 (i.e., a content provider); Verbist – Fig. 1]

Regarding Claim 4, Brondijk, Verbist, and Beadle disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Brondijk and Verbist disclose where the adapting comprises selecting, based at least in part on the first set of observation data, the first audio segment from a plurality of audio segments. [Brondijk – 0025-26, 0065-69, 0082, 0132, 0140-143, 0158, 0194-197: where system may receive a transport stream comprising elementary streams of video and mandatory/replaceable/alternative audio streams, and render the received AV content by selecting either a default replaceable audio data or alternative audio, for example, as a result of user input; Verbist - Fig. 6; col. 2, li. 56-58; col. 4, li. 12-25; col. 4, li. 43-57: where systems may predict particular audio/language tracks to provide to user based on stored historical selections by the user of the media player]

Regarding Claim 5, Brondijk, Verbist, and Beadle disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Brondijk and Verbist disclose where the adapting comprises configuring the first content composite with the first audio segment so that the adapted first content composite plays the first audio segment for at least part of a first presentation time when the adapted first content composite is presented. [Brondijk – 0025-26, 0065-69, 0082, 0132, 0140-143, 0158, 0194-197: where system may receive a transport stream comprising elementary streams of video and mandatory/replaceable/alternative audio streams, and render the received AV content by selecting either a default replaceable audio data or alternative audio, for example, as a result of user input; Verbist - Fig. 6; col. 2, li. 56-58; col. 4, li. 12-25; col. 4, li. 43-57: where systems may predict particular audio/language tracks to provide to user based on stored historical selections by the user of the media player]


Regarding Claim 8, Claim 8 recites a CRM that performs the functions of the system of Claim 1. As such, Claim 8 is analyzed and rejected similarly as Claim 1, mutatis mutandis. (See Brondijk [0363-366])

Regarding Claim 10, Brondijk, Verbist, and Beadle disclose all of the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 10 discloses nearly identical limitations as Claim 3 and is rejected similarly as that claim.

Regarding Claim 11, Brondijk, Verbist, and Beadle disclose all of the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 11 discloses nearly identical limitations as Claim 4 and is rejected similarly as that claim.

Regarding Claim 12, Brondijk, Verbist, and Beadle disclose all of the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 12 discloses nearly identical limitations as Claim 5 and is rejected similarly as that claim.


Regarding Claim 15, Claim 15 recites a method that recites the functions of the system of Claim 1. As such, Claim 15 is analyzed and rejected similarly as Claim 1, mutatis mutandis. (See Brondijk [0363-366])

Regarding Claim 17, Brondijk, Verbist, and Beadle disclose all of the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 17 discloses nearly identical limitations as Claim 3 and is rejected similarly as that claim.

Regarding Claim 18, Brondijk, Verbist, and Beadle disclose all of the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 18 discloses nearly identical limitations as Claim 4 and is rejected similarly as that claim.

Regarding Claim 19, Brondijk, Verbist, and Beadle disclose all of the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 19 discloses nearly identical limitations as Claim 5 and is rejected similarly as that claim.


Claims 2, 9, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brondijk, Verbist, and Beadle as applied to claims 1, 8, and 15, respectively, above, and further in view of Silvester et al. (US 2009/0171995 A1) (of record, hereinafter Silvester).

Regarding Claim 2, Brondijk, Verbist, and Beadle disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Verbist discloses tracking of historical user choices. [Verbist - Fig. 6; col. 2, li. 56-58; col. 4, li. 12-25; col. 4, li. 43-57: where systems may predict particular audio/language tracks to provide to user based on stored historical selections by the user of the media player]
	Brondijk, Verbist, and Beadle fail to explicitly disclose where the detected media device operations associated with the first media device are mapped to a first set of one or more content items.
	Silvester, in analogous art, teaches where the detected media device operations associated with the first media device are mapped to a first set of one or more content items. [Fig. 2; 0021, 0026-28, 0030-35: selected alternate media (such as the alternate audio tracks of Brondijk and Verbist above) metadata is associated with particular media files selected/provided to the user and may be recorded in user profile for use in determining user preferences]
	It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Brondijk, Verbist, and Beadle with the teachings of Silvester to map device operations to one or more content items in order to provide user with customized content based on learned user preferences. [Silvester – 0002-3, 0015, 0021, 0028]
 
Regarding Claim 9, Brondijk, Verbist, and Beadle disclose all of the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 9 discloses nearly identical limitations as Claim 2 and is rejected similarly as that claim.

Regarding Claim 16, Brondijk, Verbist, and Beadle disclose all of the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 16 discloses nearly identical limitations as Claim 2 and is rejected similarly as that claim.


Claims 6-7, 13-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brondijk, Verbist, and Beadle as applied to claims 1, 8, and 15, respectively, above, and further in view of Chen et al. (US 2015/0020086 A1) (of record, hereinafter Chen).

Regarding Claim 6, Brondijk, Verbist, and Beadle disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Brondijk, Verbist, and Beadle fail to explicitly disclose where the first media device or a second media device performs at least one operation relating to the adapted first content composite consequent to providing the adapted first content composite to the first media device or the second media device.
	Chen, in analogous art, teaches where the first media device or a second media device performs at least one operation relating to the adapted first content composite consequent to providing the adapted first content composite to the first media device or the second media device. [0063, 0065-66, 0070-71, 0075-76: systems may continuously collect user feedback during output of content to learn user preferences, such as for alternate components of media, and may use such feedback to adjust/alter media content dynamically in real-time or to dynamically change media based on historical feedback]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Brondijk, Verbist, and Beadle with the teachings of Chen to receive feedback consequent to providing the adapted first content in order to receive continuous and more granular information indicative of a user’s interest in particular content and to thereafter provide more personalized content to those users. [Chen – ABST; 0006, 0012]

Regarding Claim 7, Brondijk, Verbist, and Beadle disclose all of the limitations of Claim 1, which are analyzed as previously discussed with respect to that claim.
	Brondijk, Verbist, and Beadle fail to explicitly disclose processing at least one communication received from the first media device, a second media device, or a remote system that is remote from the one or more processing devices, the first media device, and the second media device, the at least one communication indicative of the at least one operation relating to the adapted first content composite; adapting a second content composite with a second audio segment based at least in part on the at least one communication indicative of the at least one operation relating to the adapted first content composite; and outputting the adapted second content composite for presentation.
Chen, in analogous art, teaches processing at least one communication received from the first media device, a second media device, or a remote system that is remote from the one or more processing devices, the first media device, and the second media device, the at least one communication indicative of the at least one operation relating to the adapted first content composite; adapting a second content composite with a second audio segment based at least in part on the at least one communication indicative of the at least one operation relating to the adapted first content composite; and outputting the adapted second content composite for presentation. [0063, 0065-66, 0070-71, 0075-76: systems may continuously collect user feedback during output of content to learn user preferences, such as for alternate components of media, and may use such feedback to adjust/alter media content dynamically in real-time or to dynamically change media based on historical feedback]
It would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to modify the system of Brondijk, Verbist, and Beadle with the teachings of Chen to receive feedback respective to adapted first content and thereafter providing second adapted content in order to receive continuous and more granular information indicative of a user’s interest in particular content and to thereafter provide more personalized content to those users. [Chen – ABST; 0006, 0012]

Regarding Claim 13, Brondijk, Verbist, and Beadle disclose all of the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 13 discloses nearly identical limitations as Claim 6 and is rejected similarly as that claim.

Regarding Claim 14, Brondijk, Verbist, and Beadle disclose all of the limitations of Claim 8, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 14 discloses nearly identical limitations as Claim 7 and is rejected similarly as that claim.

Regarding Claim 20, Brondijk, Verbist, and Beadle disclose all of the limitations of Claim 15, which are analyzed as previously discussed with respect to that claim.
	Furthermore, Claim 20 discloses nearly identical limitations as Claim 6 and is rejected similarly as that claim.











Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421